DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figure 1, claims 1-6 and 15-20 in the reply filed on 9/30/2020 is acknowledged.
Claims 7-14 have been cancelled by applicant.
However, claims 15, 16 and 18 appear to correspond to the non-elected species of figure 3 and are considered withdrawn. Please see paragraph [48] of applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the fire extinguishing bomb is dropped through aerial means to ignite forest fires or structure fires” which is generally confusing as it is unclear how a “fire extinguishing bomb” would “ignite” any kind of fire. This seems contradictory to the intended use of the device. This claim shall be examined as best understood.

Claim 6 recites the limitation "the fill plug" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "conventional" in claim 20 is a relative term which renders the claim indefinite.  The term "convention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The type of material used for the bomb canister is rendered indefinite. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBay et al. (US Pat No 5,590,717).
Re claim 1, McBay et al. disclose a fire extinguishing bomb (Fig. 1, 10) comprising:
a canister (32/38) filled with liquid nitrogen (col. 3, line 28); 

wherein the release device comprises an explosive (col. 3, lines 30-41) to tear open or shatter the canister for rapidly dispersing the LN on the flame.
Re claim 3, as best understood, McBay et al. disclose wherein the fire extinguishing bomb is dropped through aerial means to ignite forest fires or structure fires (abstract).
Re claim 4, McBay et al. disclose wherein the aerial means is a plane, a drone, or a helicopter (abstract).
Re claim 5, McBay et al. disclose wherein the LN bombs are dropped at forest or structure fires locations (abstract) and are exploded remotely (col. 3, lines 38-41).
Re claim 6, McBay et al. disclose wherein, the LN is released by ignition of the explosive by a wick or by thermal heat from combustion (col. 3, lines 30-34) or by melting the orifice material at the fill plug.
Re claim 19, McBay et al. disclose the LN canister comprises an opening with the explosive under the lid (col. 3, lines 38-41), one hole (as only a hole appears to be required: Fig. 1, under 18) for a wick and a second hole (at 20) for a vent.
Re claim 20, as best understood, McBay et al. disclose the bomb canister material is a conventional insulation (col. 3, lines 12-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McBay et al. (US Pat No 5,590,717).
Re claim 2, McBay et al. disclose the claimed invention except for the size of the canister ranges from but not limited to 0.5 to 10,000 liters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the size of the canister from 0.5 to 10,000 liters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the size of the canister which achieves the recognized result of holding an amount of extinguishant, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality is presented for the claimed range. Further, applicant’s specification doesn’t provide for the claimed range at all.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McBay et al. (US Pat No 5,590,717) in further view of Thomas (US Pub No 2005/0139363 A1).
Re claim 17, McBay et al. disclose all aspects of the claimed invention but does not teach the bomb is used as a rocket or mortar to propel the bomb to long or short distances, for forest fires or large buildings. 
However, Thomas shows a bomb used as a rocket (paragraphs 0656 and 0657; Figs. 94, 95 and 107).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to use the bomb of McBay et 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752